DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Independent claim 1 and renumbered claim 2 are pending in the application. Claim 1 has been determined to be allowable. Renumbered claim 2 (original claim 8) depends from original claim 2 which has been canceled per the filing on 04/08/2022. This corrected notice is to address the dependency issue of renumbered claim 2.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Renumbered Claim 2: On line 1, “The filtering syringe of Claim 2” will be replaced with “The filtering syringe of Claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. As discussed in the Non-Final Action mailed 01/18/2022, the prior art or record fails to teach hub, one-way valve, and filter means as specifically claimed in claim 1. It would require substantial redesign of the disclosed invention of the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783     
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783